UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-6775


DONALD LEE HINTON,

                   Plaintiff - Appellant,

             v.

P. MCCABE,

                   Defendant - Appellee,

             and

EASTER, Medical Technician LVCC; DANIEL CALHOUN, MD,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:16-cv-00222-JAG-RCY)


Submitted: March 14, 2019                                   Decided: March 19, 2019


Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.
Donald Lee Hinton, Appellant Pro Se. Robert Bruce Hill, HILL & RAINEY,
ATTORNEYS AT LAW, Colonial Heights, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In this 42 U.S.C. § 1983 (2012) action brought by Donald Hinton, the district court

entered an order granting summary judgment to defendant and dismissing the action but

subsequently vacated the order of dismissal. Hinton noted his appeal from the order of

dismissal. Because the order appealed has been vacated, this appeal is now moot. See

Incumaa v. Ozmint, 507 F. 3d 281, 286 (4th Cir. 2007) (setting forth principles of

appellate mootness); Mellen v. Bunting, 327 F.3d 355, 363-64 (4th Cir. 2003) (“When a

case has become moot after the entry of the district court’s judgment, an appellate court

no longer has jurisdiction to entertain the appeal.”).

       Accordingly, we dismiss the appeal as moot. The motions for appointment of

counsel, to amend/correct the appeal, and to amend a motion filed in the district court are

denied. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                              3